
	

113 HR 1589 IH: Small Farm Insurance Act of 2013
U.S. House of Representatives
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1589
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2013
			Mr. Welch (for
			 himself and Mr. Gibson) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To expand the noninsured crop assistance program
		  established by the Federal Agriculture Improvement and Reform Act of 1996 to
		  provide coverages for eligible crops under the program equivalent to additional
		  coverage available under the Federal Crop Insurance Act.
	
	
		1.Short titleThis Act may be cited as the
			 Small Farm Insurance Act of
			 2013.
		2.Noninsured crop assistance
			 programSection 196 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333), as
			 amended by section 11013(b)) is further amended—
			(1)in subsection (a)—
				(A)by striking paragraph (1) and inserting the
			 following new paragraph:
					
						(1)In general
							(A)CoveragesIn the case of an eligible crop described
				in paragraph (2), the Secretary of Agriculture shall operate a noninsured crop
				disaster assistance program to provide coverages based on individual yields
				(other than for value-loss crops) equivalent to—
								(i)catastrophic risk protection available
				under section 508(b) of the Federal Crop Insurance Act (7 U.S.C. 1508(b));
				or
								(ii)additional coverage available under
				subsections (c) and (h) of section 508 of that Act (7 U.S.C. 1508) that does
				not exceed 65 percent.
								(B)AdministrationThe Secretary shall carry out this section
				through the Farm Service Agency (referred to in this section as the
				Agency).
							;
				and
				(B)in paragraph (2)(A)—
					(i)in clause (i), by striking
			 and after the semicolon at the end;
					(ii)by redesignating clause (ii) as clause
			 (iii); and
					(iii)by inserting after clause (i) the following
			 new clause:
						
							(ii)for which additional coverage under
				subsections (c) and (h) of section 508 of that Act (7 U.S.C. 1508) is not
				available; and
							;
				
					(2)in subsection (d), by striking The
			 Secretary and inserting Subject to subsection (l), the
			 Secretary; and
			(3)by adding at the end the following new
			 subsection:
				
					(l)Payment equivalent to additional
				coverage
						(1)In generalThe Secretary shall make available to a
				producer eligible for noninsured assistance under this section a payment
				equivalent to an indemnity for additional coverage under subsections (c) and
				(h) of section 508 of the Federal Crop Insurance Act (7 U.S.C. 1508) that does
				not exceed 65 percent of the established yield for the eligible crop on the
				farm, computed by multiplying—
							(A)the quantity that is not greater than 65
				percent of the established yield for the crop, as determined by the Secretary,
				specified in increments of 5 percent;
							(B)100 percent of the average market price for
				the crop, as determined by the Secretary; and
							(C)a payment rate for the type of crop, as
				determined by the Secretary, that reflects—
								(i)in the case of a crop that is produced with
				a significant and variable harvesting expense, the decreasing cost incurred in
				the production cycle for the crop that is, as applicable—
									(I)harvested;
									(II)planted but not harvested; or
									(III)prevented from being planted because of
				drought, flood, or other natural disaster, as determined by the Secretary;
				or
									(ii)in the case of a crop that is produced
				without a significant and variable harvesting expense, such rate as shall be
				determined by the Secretary.
								(2)PremiumTo be eligible to receive a payment under
				this subsection, a producer shall pay—
							(A)the service fee required by subsection (k);
				and
							(B)a premium for the applicable crop year that
				is equal to the product obtained by multiplying—
								(i)the number of
				acres devoted to the eligible crop;
								(ii)the established
				yield for the eligible crop, as determined by the Secretary under subsection
				(e);
								(iii)the coverage
				level elected by the producer;
								(iv)the average
				market price, as determined by the Secretary; and
								(v).0525.
								(3)Limited resource, beginning, and socially
				disadvantaged farmersThe
				additional coverage made available under this subsection shall be available to
				limited resource, beginning, and socially disadvantaged producers, as
				determined by the Secretary, in exchange for a premium that is 50 percent of
				the premium determined for a producer under paragraph (2).
						(4)Premium Payment
				and Application Deadline
							(A)Premium
				paymentA producer electing
				additional coverage under this subsection shall pay the premium amount owed for
				the additional coverage by September 30 of the crop year for which the
				additional coverage is purchased.
							(B)Application
				DeadlineThe latest date on which additional coverage under this
				subsection may be elected shall be the application closing date described in
				subsection (b)(1).
							(5)Effective
				dateAdditional coverage under this subsection shall be available
				beginning with the 2014
				crop.
						.
			
